DETAILED ACTION

Summary
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments and claim amendments submitted on April 26, 2022 have been entered into the file. Currently, claims 1, 3, 8, 11, and 13 are amended and claims 19-20 are new, resulting in claims 1-20 pending for examination.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in India on July 21, 2019. It is noted, however, that applicant has not filed a certified copy of the IN 201921029368 application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 26, 2022 has been considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: unit 305 in paragraph [0043].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation “a base woven fabric having a plurality of warp yarns, a plurality of weft yarns interwoven with the plurality of warp yarns, interstitial spaces between the plurality of warp yarns and the plurality of weft yarns, and a plurality of large pores” in lines 2-4. Paragraph [0043] of the instant specification discusses how the fiber web 60 penetrates inside the base woven fabric structure 12, entangling the fibers in the warp yarns and weft yarns, while also entangling with each other in the interstitial spaces I (Figures 1 and 2). The result is that the nonwoven fibers 60 block the larger pores P1 (as shown in Figure 6A) of the base woven fabric 10 to define compact pores P2 (as shown in Figure 6B). The structural differences between the interstitial space I and the larger pores P1, if there are any, are unclear. Based on the disclosure, particularly the figures, it appears that the interstitial spaces I and the larger pores P1 define the same area of the fabric. The instant specification does not appear to provide support for the base woven fabric comprising both and interstitial space and a plurality of large pores. The Figures, for example, do not provide an embodiment where both the interstitial space I and the large pore P1 is present.
Claims 2-10 and 19 are also rejected under 35 U.S.C. 112(a) based on their dependency from claim 1, rejected above.

Claim 11 recites a similar limitation to claim 1 in lines 2-4 and is rejected under 112(a) for the same reasons presented with respect to claim 1 above.
Claims 12-18 and 20 are also rejected under 35 U.S.C. 112(a) based on their dependency from claim 11, rejected above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a plurality of large pores” in line 4. The limitation is indefinite because it is unclear what size of a pore is considered “large”. For example, it is unclear whether a pore with a diameter of 12 microns would be considered “large”. Therefore the scope of the claim, particularly “large” pores, is unclear.
Claim 1 recites the limitation “a plurality of compact pores” in line 9. The limitation is indefinite because it is unclear what structure a “compact” pore requires. Definitions of compact include having a dense structure or parts or units closely packed or joined and occupying a small volume by reason of efficient use of space (“compact” definitions 2a and 2c from merriam-webster.com). It is therefore unclear whether “compact” limits the size of the pores or the density of the pores. It is further unclear what size and/or what density of the pores are required to be considered “compact”. Therefore the scope of the claim, particularly “compact” pores, is unclear.
Claims 2-10 and 19 are also rejected under 35 U.S.C. 112(b) based on their dependency from claim 1, rejected above.

Claim 11 recites similar limitations as claim 1 and is indefinite for the same reasons.
Claims 12-18 and 20 are also rejected under 35 U.S.C. 112(b) based on their dependency from claim 1, rejected above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni (US 2011/0070791)1 and Chang (US 2006/0223401)1.
With respect to claims 1 and 11, Kulkarni teaches a wonder fabric (hydroentangled composite fabric) comprising an open fabric (base woven fabric) with see through and unstable construction of intersecting plurality of yarns together with pseudo yarns (web of nonwoven fibers) hydro-laminated (hydroentangled) thereby delivering a stable product with acceptable look and functions/attributes required for home, apparel, and upholstery applications (paragraph [0050]). The fabric (woven base fabric) may be woven (paragraph [0054]). During the process a fiber web is laid on the textile substrate followed by entanglement of the fibers amongst themselves thereby forming pseudo yarns (web of nonwoven fibers) (nonwoven fibers are substantially entangled with each other) followed by entanglement of the pseudo yarns (web of nonwoven fibers) with yarns of the textile substrate (base woven fabric) (the nonwoven fibers are substantially entangled with fibers of the plurality of warp yarns and fibers of the plurality of weft yarns) (paragraph [0086]). As can be seen in FIGs. 1 and 2, the woven fabric comprises warp and weft yarns with interstitial spaces and large pores between the warp and weft yarns, and the pseudo fibers (nonwoven fibers) are substantially entangled within the interstitial spaces and large pores of the woven fabric, and with the warp and weft yarns of the woven fabric. The entanglement of the pseudo fibers (nonwoven fibers) within the interstitial spaces and large pores blocks the large pores and forms compact pores (Fig. 1 and Fig. 2).
Kulkarni is silent as to the wonder fabric (hydroentangled composite fabric) comprising a plurality of pores defined by the web of  nonwoven fibers, the plurality of warp yarns, and the plurality of weft yarns, the plurality of pores having a diameter of up to about 10 microns.
Chang teaches a fabric capable of barring minute allergen particles while retaining superior air permeability and comfort (paragraph [0004]). The allergen-barrier fabrics have a pore size between 0.2 microns and 10 microns, which is far smaller than dust mites, mite eggs, and mite droppings (paragraph [0014]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wonder fabric (hydroentangled composite fabric) of Kulkarni to have pores with a pore size between 0.2 and 10 microns to provide a fabric that bars minute allergen particles while retaining superior air quality and comfort.

With respect to claims 2 and 12, Kulkarni in view of Chang teaches all the limitations of claims 1 and 11 above. Kulkarni in view of Chang teaches the claimed invention above but does not expressly teach an air permeability of less than 6 centimeters cubed per centimeters squared per second according to test method ASTM D 737-96. It is reasonable to presume that the air permeability is inherent to Kulkarni in view of Chang. Support for said presumption is found in that the invention of Kulkarni is a nonwoven hydroentangled around a woven fabric modified to have pores the same size as the instant invention (see rejection of claims 1 and 11 above), and therefore is expected to have the same properties of the claimed invention.

With respect to claims 3 and 13, Kulkarni in view of Chang teaches all the limitations of claims 1 and 11 above. Kulkarni further teaches that the wonder fabric (hydroentangled composite fabric) exhibits very good dimensional stability, with examples with a residual shrinkage in the warp direction of 3% and 2.5% and a residual shrinkage in the weft direction of 0.5% and 1% (paragraph [0163]; Table 4). Kulkarni does not explicitly teach that the shrinkage is measured by AATCC 150, however it is reasonable to presume the shrinkage measured by AATCC 150 would be within the claimed range due to the structural similarities and similarities in final properties of the fabrics, as discussed in the rejection of claims 1 and 11 as well as claims 3 and 13.

With respect to claims 4 and 14, Kulkarni in view of Chang teaches all the limitations of claims 1 and 11 above. Kulkarni further teaches the wonder fabric (hydroentangled composite fabric) has a durable press rating of at least 2.5, with examples having a rating of 3 (paragraph [0167]-[0169]; Table 5). Kulkarni does not explicitly teach that the durable press is measured by AATCC 143, however it is reasonable to presume the durable press measured by AATCC 143 would be within the claimed range due to the structural similarities and similarities in final properties of the fabrics, as discussed in the rejection of claims 1 and 11 as well as claims 4 and 14.
With respect to the formaldehyde, Kulkarni does not teach the use of formaldehyde in the wonder fabric (hydroentangled composite fabric), therefore it is reasonable to presume that there is no detectable formaldehyde content according to BS EN ISO 14184.

With respect to claims 5 and 15, Kulkarni in view of Chang teaches all the limitations of claims 1 and 11 above. Kulkarni further teaches the wonder fabric (hydroentangled composite fabric) has a high water wicking rate, with values in the examples ranging from 12.6-13.3 centimeters after 30 minutes (paragraph [0154]; Table 2). Kulkarni does not explicitly teach that the wicking distance is measured by AATCC 197, however it is reasonable to presume the wicking distance measured by AATCC 197 would be within the claimed range due to the structural similarities and similarities in final properties of the fabrics, as discussed in the rejection of claims 1 and 11 as well as claims 5 and 15.

With respect to claims 6 and 16, Kulkarni in view of Chang teaches all the limitations of claims 1 and 11 above. Kulkarni further teaches the wonder fabric (hydroentangled composite fabric) has acceptable tensile strength in both the warp and weft direction, with an example in the having a tensile strength in the warp direction of 79.2 pounds (paragraph [0178]; Table 7). The test method used was ASTM 5034 (paragraph [0181]).

With respect to claims 7 and 17, Kulkarni in view of Chang teaches all the limitations of claim 1 above. Kulkarni further teaches the textile substrate (base woven fabric) may have a weight of 45 up to 1200 gsm, preferably in the range of 45 to 300 gsm (paragraph [0093]). Example 3 teaches a textile substrate (base woven fabric) with a basis weight of 80 gsm and a pseudo yarn structure with a basis weight of 35 gsm (paragraph [0122]), resulting in a total basis weight of 115 gsm.

With respect to claims 8, 9, and 18, Kulkarni in view of Chang teaches all the limitations of claims 1 and 11 above. Kulkarni further teaches the woven textile substrate (base woven fabric) is constructed with 42 up to 300 threads/inch in the warp direction, preferably in the range of 30 to 168 threads/inch; and 15 to 500 threads/inch in the weft direction, preferably in the range of 25 to 300 threads/inch (paragraph [0093]). This results in a thread count of 57-800, preferably 55-468.
The thread count range and warp and weft densities of Kulkarni substantially overlaps the claimed range in the instant claims 8, 9, and 18. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Kulkarni, because overlapping ranges have been held to establish prima facie obviousness.

With respect to claim 10, Kulkarni in view of Chang teaches all the limitations of claim 1 above. Kulkarni further teaches the yarns used in the textile substrate (base woven fabric) can be spun out of grey cotton or bleached cotton or dyed cotton or dyed cotton or undyed manmade fiber or dyed manmade fiber or blends (paragraph [0084]). The fibers used for the pseudo yarns (web of nonwoven fibers) are selected from natural or manmade fibers or blends thereof (paragraph [0094]).

With respect to claim 19, Kulkarni in view of Chang teaches all the limitations of claim 1 above. Kulkarni further teaches the wonder fabric (hydroentangled composite fabric) has acceptable tensile strength in both the warp and weft direction, with an example in the having a tensile strength in the warp direction of 79.2 pounds (paragraph [0178]; Table 7). The test method used was ASTM 5034 (paragraph [0181]). Kulkarni further teaches wonder fabrics (hydroentangled fabric) with warp tear strengths of 3.9, 2.7, 2.6, and 3.8 pounds (Table 8; paragraphs [0132], [0183]-[0186]).
Kulkarni in view of Chang teaches the claimed invention above but does not expressly teach an air permeability of less than 6 centimeters cubed per centimeters squared per second according to test method ASTM D 737-96. It is reasonable to presume that the air permeability is inherent to Kulkarni in view of Chang. Support for said presumption is found in that the invention of Kulkarni is a nonwoven hydroentangled around a woven fabric modified to have pores the same size as the instant invention (see rejection of claims 1 and 11 above), and therefore is expected to have the same properties of the claimed invention.

With respect to claim 20, Kulkarni in view of Chang teaches all the limitations of claim 11 above. Kulkarni further teaches wonder fabrics (hydroentangled fabric) with warp tear strengths of 3.9, 2.7, 2.6, and 3.8 pounds (Table 8; paragraphs [0132], [0183]-[0186]). Kulkarni further teaches the wonder fabric (hydroentangled composite fabric) has a high water wicking rate, with values in the examples ranging from 12.6-13.3 centimeters after 30 minutes (paragraph [0154]; Table 2). Kulkarni does not explicitly teach that the wicking distance is measured by AATCC 197, however it is reasonable to presume the wicking distance measured by AATCC 197 would be within the claimed range due to the structural similarities and similarities in final properties of the fabrics, as discussed in the rejection of claims 1 and 11 as well as claim 20.

Response to Arguments
Response – Drawings
The objections to the drawings with respect to the reference characters used to designate the base woven fabric have been overcome by Applicant’s amendments to the drawings in the response received on April 26, 2022.
The objection with respect to unit 305 is maintained. Contrary to Applicant’s allegations it is respectfully submitted that a reference number 305 is not present in Figure 4.

Response – Specification
The objection to the disclosure due to informalities is overcome by Applicant’s amendments to the claims in the response received on April 26, 2022.

Response – Claim Rejections 35 USC §112
The rejections of claims 3, 8, 13, and 18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, are overcome by Applicants amendments to the claims in the response filed April 26, 2022.
In light of the amendments to the claims new rejections under 35 U.S.C. 112(a) and 112(b) have been applied above.



Response – Claim Rejections 35 USC §103
Applicant’s arguments filed April 26, 2022 have been fully considered and are not persuasive.
On pages 8-10 of the response Applicant submits that Kulkarni in view of Chang does not teach the amended claims, particularly a plurality of compact pores being formed by a blockage of the plurality of large pores of the base woven fabric.
The Examiner respectfully disagrees. As can be seen in FIGs. 1 and 2, the woven fabric comprises warp and weft yarns with interstitial spaces and large pores between the warp and weft yarns, and the pseudo fibers (nonwoven fibers) are substantially entangled within the interstitial spaces and large pores of the woven fabric, and with the warp and weft yarns of the woven fabric. The entanglement of the pseudo fibers (nonwoven fibers) within the interstitial spaces and large pores blocks the large pores and forms compact pores (Fig. 1 and Fig. 2).
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506. The examiner can normally be reached Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LARISSA ROWE EMRICH
Examiner
Art Unit 1789



/LARISSA ROWE EMRICH/Examiner, Art Unit 1789                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 Previously presented